Citation Nr: 0700712	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the January 1985 rating decision that denied service 
connection for a mental disorder contained clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO found that the January 1985 rating decision which 
denied service connection for a mental disorder did not 
contain CUE.  

The Board also notes that the veteran initially appealed that 
portion of the July 1999 rating decision as to the assigned 
effective date of February 19, 1998 for the grant of service 
connection for PTSD.  However, after the RO issued a 
Statement of the Case (SOC) addressing the effective date 
issue, the veteran did not thereafter submit a timely 
substantive appeal as to that issue.  Additionally, in May 
2003, the veteran raised a claim of CUE in the July 1999 
rating decision with regard to the effective date assigned 
for the service-connected PTSD.  That claim was denied in a 
June 2003 rating decision.  The veteran did not submit a 
timely notice of disagreement as to that CUE claim.  Thus, 
the issues of entitlement to an effective date prior to 
February 19, 1998 for the grant of service connection for 
PTSD, and whether there was CUE in the July 1999 rating 
decision as to the effective date assigned for the grant of 
service connection for PTSD are not before the Board at this 
time.  


FINDINGS OF FACT

1.  In a January 1985 rating decision, service connection for 
a mental disorder was denied.  The veteran was provided 
notice of that decision and her appeallate rights in February 
1985; she did not appeal that determination.  

2.  In a September 1994 rating decision, service connection 
for post-traumatic stress disorder (PTSD) was denied.  The 
veteran was provided with notice of that decision and her 
appellate rights in October 1994; she did not appeal that 
determination.  

3.  The veteran's claim to reopen service connection for PTSD 
was received at the RO on February 19, 1998; service 
connection for PTSD was ultimately granted with an effective 
date of February 19, 1998.  

4.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO in 
January 1985, or that the RO incorrectly applied the 
applicable statutory and regulatory provisions existing at 
that time, and that, but for any such alleged error, the 
outcome would have been different.


CONCLUSIONS OF LAW

1.  The rating decisions dated in January 1985 and September 
1994 are final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The January 1985 RO decision that denied service 
connection for a mental disorder, did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable where CUE is claimed, either in Board decisions 
(see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant 
has the burden of establishing such error on the basis of the 
evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims, as well as 
reasons for the denial of his claim of CUE, and all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met with respect to the 
claim on appeal.  Hence, the claim is ready to be considered 
on the merits.

Historically, a July 1999 rating decision granted service 
connection for PTSD.  An effective date of February 19, 1998 
was assigned.  The veteran contends that she is entitled to 
an earlier effective date for this award of service 
connection because she filed her original claim for service 
connection in 1984, and but for a misdiagnosis on VA 
examination in December 1984, service connection for a 
psychiatric disorder to include PTSD, would have been granted 
at that time.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2006).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2006). 

In the present case, the veteran separated from active 
service in September 1984.  Shortly after separation from 
service, the veteran raised a claim of entitlement to service 
connection for a nervous condition.  That claim was denied by 
the RO in a January 1985 rating decision.  At the time of 
that decision, the medical evidence of record consisted of 
service medical records and a VA examination report of 
January 1985.  The service medical records indicated that the 
veteran was seen for situational stress in November 1982; 
however there was no evidence of treatment for or diagnosis 
of neurosis or psychosis.  The VA mental status examination 
from January 1985 revealed a diagnosis of histrionic 
personality disorder.  The basis for the January 1985 rating 
decision denial of service connection was that histrionic 
personality disorder was a constitutional or developmental 
abnormality and did not qualify as a disability for VA 
compensation purposes.  A notice letter informing the veteran 
of the denial is associated with the claims folder.  The 
veteran did not appeal that determination.  

Likewise, a rating decision of September 1994 also denied a 
claim of service connection for PTSD, based on a finding that 
her diagnosis of PTSD was not supported by a valid stressor.  
The veteran did not appeal that determination.  

With regard to personality disorders, the regulations, at 
least since 1985, have stated that service connection cannot 
be granted for a personality disorder.  See 38 C.F.R. § 
3.303(c) (2006).  

On February 19, 1998, the RO received a claim to reopen the 
issue of service connection for PTSD.  This claim was 
ultimately granted by way of a July 1999 rating decision, 
which assigned an effective date for the grant of service 
connection as February 19, 1998, the date of receipt of the 
veteran's reopened claim of service connection.  

The veteran maintains that her PTSD was misdiagnosed as a 
personality disorder in 1985, and thus, the effective date 
for the grant of service connection for PTSD should be the 
date of her original claim of service connection, which was 
received at the RO in October 1984.  The veteran has provided 
current competent medical evidence from her doctors to 
support her assertion.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006).

In claiming entitlement to an earlier effective date, the 
veteran has contended that the prior RO determinations in 
1985 and 1994 contained CUE.  This issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD was separately addressed in an April 2000 Statement 
of the Case (SOC).  The SOC explained that the RO's prior 
rating decisions became final because they were not timely 
appealed.  38 U.S.C.A. § 7105(c) (West 1991 and 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 2005).  The RO also 
explained that the effective date for a grant of service 
connection based on a reopened claim could be no earlier than 
the date of receipt of the claim to reopen.  In this case, as 
noted above, the effective date for the grant of service 
connection for PTSD, February 19, 1998, is the date on which 
the RO received the veteran's most recent claim to reopen the 
issue of service connection for PTSD.  After issuance of the 
SOC in April 2000, the veteran did not thereafter submit a 
timely substantive appeal (VA Form 9 or equivalent).  As 
such, the only issue before the Board is that of whether the 
prior rating decision of January 1985 contained CUE.  

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. § 
7105 (West 2002).  Where CUE is found in a prior RO decision, 
the prior decision will be reversed or revised.  For the 
purposes of authorizing benefits, reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the correct decision had been made on the date of the 
prior decision.  38 U.S.C.A. § 5109A (West 20020; 38 C.F.R. § 
3.105(a) (2006).  CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications improperly weighed or evaluated 
the evidence can never rise to the stringent definition of 
CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  A finding of CUE requires that 
error, otherwise prejudicial, must be undebatable.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

As noted above, the medical evidence of record at the time of 
the January 1985 rating decision did not indicate, or even 
suggest, that the veteran had a diagnosis of PTSD or other 
acquired psychiatric disorder.  Rather, the medical evidence 
of record in 1985 showed that the veteran suffered from 
histrionic personality disorder.  Consequently, the RO did 
not err in denying the veteran's claim of service connection 
for a nervous disorder.  

The veteran argues, however, that she did, in fact, have an 
acquired psychiatric disorder at that time, and that the 
medical evidence of record was not adequate because it 
contained incorrect information regarding her diagnosis.  As 
a diagnosis of an acquired psychiatric disorder was not 
specifically identified by competent evidence at that time, 
the Board cannot conclude that it was undebatable error to 
not grant service connection.  

The Board is mindful that the record contains a July 2004 
opinion which concludes that the veteran's diagnosis in 1985 
was in error, and that she had suffered from PTSD since 1983.  
Furthermore, the Board does not necessarily disagree with 
that assessment; however, this evidence was not of record at 
the time of the January 1985 decision.  

The veteran's assertion of CUE is largely a disagreement with 
how the facts were weighed or evaluated.  Regardless of 
whether the veteran now believes she was misdiagnosed in 
1985, as stated above, disagreement as to how the facts were 
weighed or evaluated is not CUE.  See Damrel, 6 Vet. App. 
242.  If the veteran disagreed with how the evidence was 
weighed at the time of the rating action in 1985, she had 
ample time to appeal that decision.  

The veteran also essentially alleges that since the RO later 
determined that the veteran did, in fact, suffer from PTSD, 
and service connection was ultimately granted in July 1999, 
and since the veteran's symptoms and complaints in 1985 were 
the same as they are currently, that it logically follows 
that the earlier rating decision of 1985 contained CUE.  The 
Board disagrees.  A finding of CUE is based on the evidence 
of record at the time of the rating decision.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question).  At the time of the July 1999 
rating decision, the claims file contained medical opinions 
concluding that the veteran suffered from PTSD which first 
began during service.  These critical pieces of evidence were 
not part of the record in 1985, or 1994, for that matter.  
Thus, it cannot be said that there was CUE due to evidence 
that was not part of the earlier record.  Id.  Further, any 
allegation that the VA failed in its duty to assist is, as a 
matter of law, insufficient to plead CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, 
factually correct in all other respects, is not clearly and 
mistakably erroneous").

In this case, it simply is not shown that there "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 314.

In conclusion, it is not shown that any critical facts were 
not considered or that controlling statutory and regulatory 
provisions were incorrectly applied in the January 1985 
rating decisions, based on the facts as they existed at the 
time as applied to the law extant at the time.  Accordingly, 
the appeal must be denied.   




ORDER

The appeal to establish CUE in a January 1985 rating decision 
that denied service connection for a nervous disorder and/or 
histrionic personality disorder is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


